internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05 - plr-111572-01 date date distributing controlled state x business a business b line b -1 a b c d e f g investment banker n o plr-111572-01 p q r s t u v w x y z aa bb this is in response to a letter dated date in which rulings were requested as to the federal_income_tax consequences of a proposed transaction additional information was submitted on may may june june july and date the facts submitted for consideration are substantially as set forth below distributing is a state x accrual basis corporation engaged in business a and business b distributing has outstanding n shares of common_stock held by o shareholders there are three shareholders who own greater than percent of the stock of distributing as follows shareholder shares percentage a b c p q r s t u plr-111572-01 controlled is state x accrual basis corporation engaged in business b controlled has outstanding v shares of common_stock held as follows shareholder shares w distributing x d y e f z g aa financial information has been submitted indicating that each of business a and line b -1 has had gross_receipts and operating_expenses representation of the active_conduct_of_a_trade_or_business for each of the last years in order to raise capital to be used to expand business b it is proposed that controlled engage in private placements and ultimately an initial_public_offering controlled has been advised by investment banker its financial adviser that a spin-off wherein controlled operates as a distinct entity from distributing would result in significantly higher valuations per share than would otherwise be the case for both private and public placements of capital accordingly the following transaction is proposed i distributing will transfer the assets and liabilities of line b to controlled the contribution ii distributing will distribute all of its controlled stock representing in excess of percent of the outstanding controlled stock to its shareholders on a pro_rata basis iii controlled will sell newly issued shares of controlled stock to investors in a private_placement later this year in connection with the proposed transaction the taxpayer represents as follows a b the indebtedness owed by controlled to distributing after the distribution if any will not constitute stock_or_securities no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c except for indebtedness that may arise as a result of certain agreements plr-111572-01 between distributing and controlled no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution the years of financial information submitted on behalf of each of business a and business b is representative of each business’s present operations and with regard to each business there have been no substantial operational changes since the date of the last financial statements submitted following the distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution will be carried out for the following corporate business_purpose to facilitate stock offerings in controlled the distribution of the stock or stock and securities of controlled is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the distribution there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing in the contribution each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by controlled the liabilities assumed by controlled as determined under sec_357 in the contribution if any were incurred in the ordinary course of business and are associated with the assets being transferred immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable d e f g h i j k l plr-111572-01 intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d m payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length n o p q no two parties to the transaction are investment companies are defined in sec_368 and iv distributing and controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the distribution immediately after the distribution no person will hold directly or indirectly disqualified_stock within the meaning of sec_1_355-6 in distributing or controlled that constitutes a percent or greater interest in distributing or controlled the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing a percent or greater interest as defined in sec_355 in either distributing or controlled based on the information submitted and on the representations set forth above it is held as followed for federal_income_tax purposes the contribution will be viewed as a transfer to controlled in constructive exchange for an amount of controlled stock equal in value to the net value of the assets transferred followed by a transfer by distributing of bb percent of the stock constructively received to shareholders d e f and g in amounts proportionate to their ownership in controlled prior to the contribution the contribution solely in exchange for a constructive issuance of controlled stock followed by the distribution of controlled stock to distributing shareholders will qualify as a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of the property to controlled in constructive exchange for controlled stock and the assumption_of_liabilities pursuant to the contribution sec_361 and plr-111572-01 a no gain_or_loss will be recognized by controlled upon the receipt of property in constructive exchange for controlled stock sec_1032 the basis of the assets transferred in the contribution in the hands of controlled will be the same as the basis of such assets in the hands of distributing immediately before the contribution sec_362 the holding_period of the assets transferred in the contribution in the hands of controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon distribution of the controlled stock in the distribution sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of a distributing shareholder upon the receipt of the controlled stock in the distribution sec_355 the aggregate basis of a distributing shareholder’s controlled and distributing stock after the distribution will be same as such shareholder’s aggregate basis in distributing immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of the controlled stock received in the distribution by a distributing shareholder will include the holding_period of the distributing stock with respect to which the distribution will be made provided that such distributing stock is held as a capital assets on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 no opinion is expressed as to the tax treatment of the transfer by distributing of bb percent of the controlled stock to shareholders d e f and g furthermore we express no opinion about the tax treatment of the transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-111572-01 a copy of this letter should be attached to the federal income returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to a power_of_attorney on file in this office we have sent a copy of this letter to the taxpayer’s representative sincerely yours associate chief_counsel corporate by debra carlisle chief branch
